[Cite as State v. Jordan, 2022-Ohio-563.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-07-082

                                                  :              OPINION
     - vs -                                                       2/28/2022
                                                  :

 FELIX C. JORDAN,                                 :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2021-02-0193


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Lorraine M. Search, for appellant.



        BYRNE, J.

        {¶1}     Felix C. Jordan appeals from his conviction in the Butler County Court of

Common Pleas for felony non-support. For the reasons described below, we dismiss this

appeal.

        {¶2}     In February 2021, a Butler County grand jury indicted Jordan on one count of

felony non-support of dependents. In June 2021, Jordan entered a guilty plea. On July 1,
                                                                         Butler CA2021-07-082

2021, Jordan appeared before the trial court for sentencing. The court sentenced Jordan

to a 12-month prison term, with credit for 50 days served. The court filed the judgment of

conviction entry the next day, July 2, 2021. On July 15, 2021, Jordan filed a notice of

appeal. The notice of appeal stated that the appeal was taken from Jordan's July 2, 2021,

judgment of conviction entry.

       {¶3}   One and one-half months later, on August 31, 2021, Jordan filed a pro se

motion for jail-time credit in the trial court. Jordan argued that he was entitled to an

additional 42 days of jail-time credit for time spent incarcerated in Texas. On October 11,

2021, the trial court issued a judgment entry denying Jordan's motion for jail-time credit.

The court attached a letter to the judgment entry which appeared to be signed by officials

from the Butler County probation division. The letter recommended that Jordan not receive

jail-time credit for his incarceration in Texas because he "was not available to our Court."

       {¶4}   Jordan raises the following as his sole assignment of error in this appeal.

       {¶5}   THE TRIAL COURT ERRED IN FAILING TO GIVE APPELLANT JAIL TIME

CREDIT FOR HIS TIME HELD IN TEXAS.

       {¶6}   Jordan argues that the trial court erred by failing to give him jail-time credit for

time he spent incarcerated in Texas prior to being sentenced in Butler County. In support,

he cites his motion for jail-time credit as well as its supporting affidavit. Jordan also

challenges the court's apparent reliance on the letter from the Butler County probation

division.

       {¶7}   Jordan filed his notice of appeal in this case before he filed his motion for jail-

time credit and before the entry denying that motion that Jordan claims was erroneously

decided. Furthermore, Jordan's notice of appeal specified that the final judgment rendered

on July 2, 2021, was the order or judgment from which Jordan appealed.

       {¶8}   The trial court's entry denying Jordan's motion for jail-time credit is a

                                              -2-
                                                                        Butler CA2021-07-082

postjudgment order that is not within the scope of the noticed appeal. Because Jordan has

not filed a notice of appeal from the entry denying his motion for jail-time credit, this matter

is not properly before us. See State v. Davis, 166 Ohio App.3d 468, 2006-Ohio-1592, ¶ 54

(2d Dist.) (rejecting an assignment of error where the order complained of was issued after

the notice of appeal and the notice of appeal was taken from a different order). See also

State v. Shafer, 8th Dist. Cuyahoga No. 79758, 2002-Ohio-6632, ¶ 76 (refusing to consider

potential error regarding journal entry that was filed after the filing date of the notice of

appeal). We may only consider arguments regarding matters that are properly before us in

compliance with App.R. 3(D) and 4. Shafer at id; In re England, 10th Dist. Franklin No.

92AP-1749, 1993 WL 179994, *6 (May 18, 1993). Because Jordan's sole assignment of

error concerns a judgment entry that was filed after the notice of appeal in this case and is

not within the scope of the noticed appeal, we must dismiss Jordan's appeal.

       {¶9}   Appeal dismissed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                             -3-